internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-133095-02 date date re legend parent subsidiary state x exchange parent plan subsidiary plan business y date date s t plr-133095-02 u v w x y z dear we respond to a letter dated date requesting rulings on the federal_income_tax consequences of a transaction concerning sec_1504 of the internal_revenue_code additional information was received in a letter dated date the material information submitted for consideration is summarized below parent is a state x corporation that serves as a holding_company for several lines of business conducted through numerous domestic and foreign subsidiaries parent has one class of common_stock which is widely held and publicly traded on exchange parent is the common parent of an affiliated_group of entities that files a consolidated federal_income_tax return on an accrual_method calendar_year basis subsidiary is a state x corporation and is a member of parent’s consolidated_group subsidiary primarily conducts business y through numerous domestic and foreign subsidiaries subsidiary has two classes of voting common_stock outstanding class a and class b between parent’s holdings of subsidiary’s class a and class b shares parent controls approximately s percent of the vote and t percent of the value of subsidiary on date subsidiary granted to certain employees of subsidiary and its subsidiaries non-qualified stock_options with respect to u class a shares in subsidiary pursuant to the subsidiary plan subsidiary intends to grant additional options under the subsidiary plan which authorizes subsidiary to grant options on up to v class a shares subsidiary also granted options on w class a shares in subsidiary to non-employee members of its board_of directors and intends to grant additional options to such directors in the future plr-133095-02 also parent granted to certain employees of parent and its subsidiaries non-qualified stock_options with respect to x class a shares in subsidiary pursuant to the parent plan of which options on y class a shares were actually granted the subsidiary plan provides in part that the stock_options granted i are exercisable on and after the vesting date as set forth in the subsidiary plan generally date except that vesting may be accelerated by death disability or retirement ii generally have a term of z years and expire earlier if the option holder dies terminates his or her employment or is terminated by subsidiary or an affiliate without cause iii are not transferable except in the case of death and iv can be exchanged for a cash payment in lieu of shares on the date of exercise solely at the discretion of subsidiary options granted under the parent plan contain terms identical to those of the subsidiary plan that are not performance accelerated except that parent has the right to substitute options to buy parent stock or to require surrender of options to buy subsidiary stock in exchange for cash or subsidiary class a stock or a combination of both in the event of a transaction in which parent ceases to own a controlling_interest in subsidiary sec_1_1504-4 of the income_tax regulations provides that if stock appreciation rights warrants stock_options phantom_stock or other similar instruments provided to employees directors or independent contractors in_connection_with_the_performance_of_services for the corporation or a related corporation and that is not excessive by reference to the services performed and which are nontransferable within the meaning of sec_1_83-3 and do not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 on the measurement date will not be treated as options in determining whether a corporation is a member_of_an_affiliated_group sec_1_1504-4 provides that sec_1_1504-4 does not apply to options issued or transferred with a principal purpose of avoiding the application of sec_1504 and sec_1_1504-4 nor to options that become transferable the taxpayer has represented that the stock_options issued under the parent plan and subsidiary plan do not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 on the measurement date as defined in sec_1_1504-4 and are not excessive in relation to the services performed the taxpayer has also submitted facts that demonstrate that the stock_options issued under the parent plan and subsidiary plan are not transferable within the meaning of sec_1_83-3 and are not issued with a principal purpose of avoiding sec_1504 of the code and sec_1_1504-4 of the regulations plr-133095-02 based solely on the information submitted and on the representations set forth above we hold as follows options issued under the parent plan will not be taken into account for purposes of determining whether parent and subsidiary are members of an affiliated_group within the meaning of sec_1504 options issued under the subsidiary plan will not be taken into account for purposes of determining whether parent and subsidiary are members of an affiliated_group within the meaning of sec_1504 no opinion is expressed about the tax treatment of the transactions or the options under other provisions of the code and regulations or about the tax treatment of the any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
